DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Summary
This is the response to the communication filed on 04/14/2021.
Claims 1-2, 4, 6-11, 22, 25 and 28-38 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-7, 22, 25, 28, 30-31 and 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vreeke et al. (2003/0094384) in view of Miyazaki et al. (US 2002/0179442) and Su et al. (US 2005/0183953).
Addressing claims 1, 4, 6-7 and 33, Vreeke discloses a reagent for determining an analyte concentration, the reagent comprising:
a flavoprotein enzyme [0027];
a 3-(2’,5’-disulfophenylimino)-3H-phenothiazine mediator (paragraph [0029] discloses the phenothiazine mediator, paragraph [0031] discloses R1 and R4 can be the same and be sulfo group, paragraph [0034] discloses several variations of phenothiazine mediators where the two of the R groups have the same substituent; therefore, the claimed version of the phenothiazine mediator would have been obvious to one of ordinary skill in the art at the time of the invention based on the available guidance provided by Vreek);
a carboxymethyl cellulose polymer [0059]; and
a buffer [0046],
wherein at least one of the mediator and the buffer includes an inorganic salt (paragraph [0046] discloses the buffer includes an inorganic salt) and a ratio of the total inorganic salt to mediator is less than about 3:1 (in claim 14, Vreek discloses the concentration of mediator is between 0.1 mM to 30 mM and the concentration of buffer, which is formed of inorganic salt, is between 0.1 mM and 100 mM; therefore, the claimed ratio range of total inorganic salt to mediator of claims 1 and 7 would have been obvious to one of ordinary skill in the art when performing routine experimentation with the concentration of the buffer and mediator in the reagent layer of Vreek in order to optimize the properties of the reagent layer in interacting with the target analyte).

Vreeke is silent the reagent layer includes at least one surfactant and the polymer is hydroxyethyl cellulose.



At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the reagent layer of Vreeke with the Mega 8 surfactant disclosed by Su in order to enhance dissolving and dispersion of the sample and reagent and to provide hydrophile and dispersion for the capillary inflow area (Su, [0027]).

Miyazaki discloses a reagent layer for a test sensor; wherein, the reagent layer includes hydrophilic polymers such as carboxymethyl cellulose, similar to that of Vreeke, or hydroxethyl cellulose [0103].

At the time of the invention, one with ordinary skill in the art would have found it obvious to modify the reagent layer of Vreeke by substituting the known carboxymethyl cellulose polymer with the known hydroxethyl cellulose polymer disclosed by Miyazaki in order to obtain the predictable result of enhancing adhesion between the electrodes and the reagent layer and improving the accuracy of the sensor (Miyazaki, [0072-0075]).

Addressing claim 31, Vreeke is silent regarding the mediator includes about 5 wt.% sulfate.

Miyazaki discloses the reagent layer includes sulfate inorganic salt [0072-0075].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the reagent layer of Vreeke with the sulfate in organic salt disclosed by Miyazaki in order to suppress background electric current or noise under high temperature and humidity environment (Miyazaki, [0072-0075]).  With regard to the recitation of 5 wt.% sulfate, the claimed concentration would have been obvious in the modified reagent layer of Vreeke in view of Miyazaki since Miyazaki discloses the concentration of inorganic sulfate salt is between 1 to 50 mM [0075] and Vreeke discloses the concentration of the mediator is between 0.1 mM and 30 mM (claim 14); therefore, when concentration of the mediator is 30 mM and the concentration of the inorganic sulfate salt is 7 mM, the mediator would include 5 wt.% of sulfate as claimed.

Addressing claims 22, 25 and 30, Vreeke discloses a method of determining an analyte concentration in a fluid sample, the method comprising the acts of:
providing an electrode surface (layer 1, fig. 1);
providing a reagent 10 including the claimed composition (please see the rejection of claim 1 above);
contacting the fluid sample with the reagent (paragraph [0012] discloses a sampling chamber connected to the lancet, the sampling chamber includes the claimed reagent layer and paragraph [0013] discloses the analyte undergoes chemical reaction with the enzyme in the reagent layer, which implicitly means that the fluid sample, within which the analyte resides, contact the reagent layer); and
determining the concentration of the analyte [0053].

Addressing claim 28, please see the rejection of claim 31 above.

Claims 2 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vreeke et al. (2003/0094384) in view of Miyazaki et al. (US 2002/0179442) and Su et al. (US 2005/0183953) as applied to claims 1, 4, 6-7, 22, 25, 28, 30 and 33 above, and further in view of Nakayama et al. (US 2009/0065356).
Addressing claims 2 and 29, Vreeke disclose the FAD co-enzyme is coupled with glucose oxidase [0027] while the glucose dehydrogenase enzyme is coupled with the PQQ co-enzyme [0028].

Vreeke is silent regarding the FAD-glucose dehydrogenase enzyme-coenzyme combination of current claim.

Nakayama discloses using either PQQ-GDH, like that of Vreeke, or FAD-GDH for the determination of glucose since the FAD-GDH has the substrate specificity to glucose that is approximately equal to that of PQQ-GDH [0143].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the reagent layer of Vreeke by substituting the known PQQ-GDH enzyme with the known FAD-GDH enzyme disclosed by Nakayama in order to obtain the predictable result of detecting the concentration of glucose in fluid sample because PQQ-GDH and FAD-GDH have equal specificity to the glucose analyte (Rationale B, KSR decision, MPEP 2143; Nakayama, [0143]).

Claims 32 and 34-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vreeke et al. (2003/0094384) in view of Miyazaki et al. (US 2002/0179442), Nakayama et al. (US 2009/0065356) and Su et al. (US 2005/0183953) as applied to claims 2 and 9 above, and further in view of Karinka et al. (US 2003/0146110).
Addressing claims 32 and 34-35, the modified reagent layer of Vreeke in view of Miyazaki, Su and Nakayama includes:
	about 2.00 U/µl of the FAD-GDH enzyme of claim 32, 0.5 U/µl to 2.5 U/µl of claim 34 or 1.75 U/µl of claim 35 (Vreeke discloses in claim 26 the GDH enzyme has an activity between 1 U/µl to 100 U/µl, which renders the claimed activity value of claim 32 and the claimed activity range of claim 34 obvious),
	about 40 mM of claim 32, 30 mM to about 60 mM of claim 34 or 40 mM of claim 35 of the 3-(2’,5’-disulfophenylimino)-3H-phenothizaine mediator (Vreeke discloses in claim 26 the concentration of the mediator is between 1 mM to about 100 mM, which renders the claimed mediator concentration and concentration range obvious),
	about 50 mM of the buffer of claim 32 or phosphate buffer having concentration of about 100 mM and a pH of about 6.5 of claim 35 (Vreeke discloses in claim 14 that the concentration of the buffer is between 0.1 mM to about 100 mM with pH between 4.5-9.5 and the buffer is phosphate buffer and pH is between 4.5 to 9.5 in claim 14, which renders the claimed buffer concentration, phosphate buffer and pH obvious),
	about 0.20 wt.% of surfactant of claim 32, 0.1 wt.% to 0.4 wt.% of Mega 8 surfactant of claim 34 or 0.20 wt.% of surfactant of claim 35 (Su discloses in paragraph [0036] that the concentration of the surfactant is between 0.005 wt% to 0.2 wt%, which renders the claimed surfactant concentration and concentration range obvious).
	
Vreeke, Su, Miyazaki and Nakayama are silent regarding the concentration of hydroxyethyl cellulose polymer is 0.25 wt.% as required by claims 32 and 35 or between 0.2 wt.% to about 0.5 wt.% as required by claim 34.

Karinka discloses a reagent layer comprising 0.01 to 0.5 wt% of hydroxyethyl cellulose (Table 2).

At the time of the filing date of the invention, one with ordinary skill in the art would have arrived at the claimed concentration or concentration range of the hydroxyethyl cellulose polymer when performing routine experimentation with the concentration of the hydroxyethyl cellulose polymer in the reagent layer in the concentration range disclosed by Karinka in order to optimize the binding of the various components of the reagent composition (Karinka, table 2, [0039, 0078]).
Regarding the claimed range of coefficient of variation of the reagent layer of claim 35, the claimed range of coefficient of variation of the reagent layer does not structurally differentiate the claimed reagent layer from that of the prior art because the claimed coefficient of variation range is derived from experimentation involving multiple test sensors including multiple reagent layers.  This is evidenced by the disclosure in paragraph [0052] of the specification that states “the coefficient of variation was determined for each of the ten replicates of the sensor lots used to generate the graph of FIG. 2” (emphasis added).  The claims are drawn to “A reagent” as stated in claim 1; therefore, one single reagent layer does not have coefficient of variation since one single reagent layer, as recited by current claims, only produces one value, which cannot be used to deduce any coefficient of variation.

Addressing claim 36, Vreeke in view of Miyazaki, Su, Nakayama and Karinka discloses the reagent layer including:
	FAD-glucose dehydrogenase has an activity of about 1.75 U/µl (Vreeke discloses in claim 26 the GDH enzyme has an activity between 1 U/µl to 100 U/µl, which renders the claimed activity value obvious),
	the 3-(2’,5’-disulfophenylimino)-3H-phenothiazine mediator has a concentration of about 40 mM (Vreeke discloses in claim 26 the concentration of the mediator is between 1 mM to about 100 mM, which renders the claimed mediator concentration obvious),
	the surfactant having a concentration of about 0.2 wt.% (Su discloses in paragraph [0036] that the concentration of the surfactant is between 0.005 wt% to 0.2 wt%, which renders the claimed surfactant concentration obvious),
	the hydroxyethyl cellulose has a concentration of about 0.25 wt.% (Karinka discloses a reagent layer comprising 0.01 to 0.5 wt% of hydroxyethyl cellulose (Table 2), which renders the claimed concentration value obvious),
	the buffer being a phosphate buffer (Vreeke, claims 15-16) having a concentration of about 100 mM (Vreeke, claim 14 discloses the concentration of the buffer is between 0.1 mM to about 100 mM, which renders the claimed concentration obvious).

Addressing claim 37, Vreeke in view of Miyazaki, Su, Nakayama and Karinka discloses the reagent layer including:
	the buffer is a phosphate buffer (Vreeke, claims 15-16) at a pH of about 6.5 (claim 14 discloses the pH of the buffer is between 4.5 and 9.5, which renders the claimed pH value obvious),
	the hydroxyethyl cellulose has a concentration of about 0.25 wt.% (Karinka discloses a reagent layer comprising 0.01 to 0.5 wt% of hydroxyethyl cellulose (Table 2), which renders the claimed concentration value obvious),
	Mega 8 surfactant having a concentration of about 0.2 wt.% (Su discloses in paragraph [0036] that the concentration of the surfactant is between 0.005 wt% to 0.2 wt%, which renders the claimed surfactant concentration obvious),
	the 3-(2’,5’-disulfophenylimino)-3H-phenothiazine mediator has a concentration of about 40 mM (Vreeke discloses in claim 26 the concentration of the mediator is between 1 mM to about 100 mM, which renders the claimed mediator concentration obvious),
	the FAD-GDH has an activity of about 2 U/µl (Vreeke discloses in claim 26 the GDH enzyme has an activity between 1 U/µl to 100 U/µl, which renders the claimed activity value obvious), and
	wherein the coefficient of variation of the reagent is between 1.4 and about 2.7 (the claimed range of coefficient of variation of the reagent layer does not structurally differentiate the claimed reagent layer from that of the prior art because the claimed coefficient of variation range is derived from experimentation involving multiple test sensors including multiple reagent layers; this is evidenced by the disclosure in paragraphs [0071-0074] indicating that the recited coefficient of variation range was calculated based on experimentation involving multiple reagent layers in multiple test sensors; the claims are drawn to “A reagent” as stated in claim 1; therefore, one single reagent layer does not have coefficient of variation since one single reagent layer, as recited by current claims, only produces one value, which cannot be used to deduce any coefficient of variation).

Claims 8-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vreeke et al. (2003/0094384) in view of Karinka et al. (US 2003/0146110), Su et al. (US 2005/0183953) and Nakayama et al. (US 2009/0065356).
Addressing claims 8-11, Vreeke discloses a reagent for determining an analyte concentration in a fluid sample, the reagent comprising:
	GDH enzyme having an activity of from about 0.1 U/µl to about 10 U/µl (claim 26 recites enzyme with activity between 1 U/µl to about 100 U/µl, which renders the claimed activity range obvious);
	a 3-(2’,5’-disulfophenylimino)-3H-phenothiazine mediator (paragraph [0029] discloses the phenothiazine mediator, paragraph [0031] discloses R1 and R4 can be the same and be sulfo group, paragraph [0034] discloses several variations of phenothiazine mediators where the two of the R groups have the same substituent; therefore, the claimed version of the phenothiazine mediator would have been obvious to one of ordinary skill in the art at the time of the invention based on the available guidance provided by Vreek) having a concentration of from about 5 mM to about 120 mM (claim 26 recites the mediator concentration is from 1 mM to about 100 mM, which renders the claimed range obvious);
	a carboxymethylcellulose polymer (claim 29); and
	a buffer (claim 26),
	wherein at least one of the mediator and the buffer includes an inorganic salt (claims 15-16 recite the buffer that includes inorganic salt, such as phosphate), and a ratio of the total inorganic salt to mediator is less than about 2:1 (claim 26 recites the buffer concentration is 100 mM and the mediator concentration is between 1 mM to 100 mM; therefore, when the concentration of mediator is less than 50 mM, the ratio of inorganic salt buffer concentration to mediator concentration falls within the claimed range; thus, the claimed ratio range would have been obvious to one of ordinary skill in the art based on the teaching of Vreeke).
Vreeke further discloses Vreeke the FAD co-enzyme is coupled with glucose oxidase [0027] while the glucose dehydrogenase enzyme is coupled with the PQQ co-enzyme [0028].

Vreeke is silent regarding the FDA-GDH enzyme, the surfactant with the associated concentration range and the hydroxyethyl cellulose polymer.  

Nakayama discloses using either PQQ-GDH, like that of Vreeke, or FAD-GDH for the determination of glucose since the FAD-GDH has the substrate specificity to glucose that is approximately equal to that of PQQ-GDH [0143].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the reagent layer of Vreeke by substituting the known PQQ-GDH enzyme with the known FAD-GDH enzyme disclosed by Nakayama in order to obtain the predictable result of detecting the concentration of glucose in fluid sample because PQQ-GDH and FAD-GDH have equal specificity to the glucose analyte (Rationale B, KSR decision, MPEP 2143; Nakayama, [0143]).

Su discloses a reagent layer comprises Mega 8 as the surfactant [0027] with concentration between 0.005 wt% to 0.2 wt% [0036].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the reagent layer of Vreeke with the Mega 8 surfactant disclosed by Su in order to enhance dissolving and dispersion of the sample and reagent and to provide hydrophile and dispersion for the capillary inflow area (Su, [0027]).  Furthermore, one would have arrived at the concentration range of the surfactant when perform routine experimentation with the concentration of the surfactant in the range disclosed by Su in order to optimize the dissolving and the dispersing properties of the sample and reagent as well as the hydrophilicity of the capillary inflow area (Su, [0027, 0036]).

Karinka discloses the reagent layer includes either carboxymethyl cellulose, similarly to that of Vreeke, or hydroxyethyl cellulose [0039].

At the time of the invention, one with ordinary skill in the art would have found it obvious to modify the reagent layer of Vreeke by substituting the known carboxymethyl cellulose with the known hydroxyethyl cellulose polymer disclosed by Karinka in order to obtain the predictable result of provide viscosity and adhesion for the components of the reagent composition (Karinka, [0039]).

Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vreeke et al. (2003/0094384) in view of Karinka et al. (US 2003/0146110), Su et al. (US 2005/0183953) and Nakayama et al. (US 2009/0065356) as applied to claims 8-11 above, and further in view of Miyazaki et al. (US 2002/0179442).
Addressing claim 38, Vreeke is silent regarding the mediator includes about 5 wt.% sulfate.

Miyazaki discloses the reagent layer includes sulfate inorganic salt [0072-0075].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the reagent layer of Vreeke with the sulfate in organic salt disclosed by Miyazaki in order to suppress background electric current or noise under high temperature and humidity environment (Miyazaki, [0072-0075]).  With regard to the recitation of 5 wt.% sulfate, the claimed concentration would have been obvious in the modified reagent layer of Vreeke in view of Miyazaki since Miyazaki discloses the concentration of inorganic sulfate salt is between 1 to 50 mM [0075] and Vreeke discloses the concentration of the mediator is between 0.1 mM and 30 mM (claim 14); therefore, when concentration of the mediator is 30 mM and the concentration of the inorganic sulfate salt is 7 mM, the mediator would include 5 wt.% of sulfate as claimed.

Response to Arguments
Applicant's arguments filed 01/21/2021 regarding the 35 USC 103 rejection of claims 1-2, 4, 6-11, 22, 25 and 28-38 have been fully considered but they are not persuasive for the following reasons:
With regard to the teaching of the claimed mediator as being obvious based on the teaching of Vreeke, the Applicants cited MPEP 2131.02 and further stated “Although 2131.02 is directed to anticipation, not to obviousness, the Applicant respectfully submits that this principle is applicable in present case, especially since the Office Action alleges that the element in question – a mediator including 3-(2’,5’-disulfophenylimino)-3H-phenothiazine-is disclosed in (not merely rendered obvious by Vreeke.  See Office Action, p. 6” (emphasis added, page 8 of the Remarks).  The argument is not persuasive because the Office Action clearly stated “paragraph [0029] discloses the phenothiazine mediator, paragraph [0031] discloses R1 and R4 can be the same and be sulfo group, paragraph [0034] discloses several variations of phenothiazine mediators where the two of the R groups have the same substituent; therefore, the claimed version of the phenothiazine mediator would have been obvious to one of ordinary skill in the art at the time of the invention based on the available guidance provided by Vreek” (emphasis added, please see the rejection of claim 1 above and the rejection of claim 1 in previous Office Action where the phrase “therefore, the claimed version of phenothiazine mediator would have been obvious to one of ordinary skill in the art at the time of the invention based on the available guidance provided by Vreeke” that is shown at the end of page 6 and the beginning of page 7 of the previous Office Action).  Therefore, the Applicants’ argument is not persuasive for the cited MPEP section is not applicable to the obviousness rejection and argument does not address the actual content of the rejection where it is clearly stated that the claimed mediator would have been obvious by the teaching of Vreeke and not that Vreeke discloses the claimed mediator as erroneously stated by the Applicants.
With regard to the claimed ratio range of inorganic salt to mediator that is less than 3:1, the Applicants argued, with reference to the Brown Declaration, that the Office Action relies on claim 14 of Vreeke which utilizes PQQ-glucose dehydrogenase enzyme and not a flavoprotein enzyme and there is nothing in Vreeke, Miyazaki, Su, or any of the applied references that discloses, teaches or suggests that flavoprotein enzymes and PQQ-glucose dehydrogenase are interchangeable, and, thus, it would not have been obvious to combine Vreeke and Miyazaki, as proposed by the Office Action (page 9 of the Remarks).  The argument is not persuasive because the reliance on claim 14 in the address the claimed ratio range of inorganic salt to mediator.  Furthermore, the claim does not recite a glucose dehydrogenase as the enzyme.  Additionally, the Applicants erroneously stated that flavoprotein enzymes and PQQ-glucose dehydrogenase are not interchangeable.  Indeed, Nakayama, which was recited in the previous Office Action, states using either PQQ-GDH, like that of Vreeke, or FAD-GDH for the determination of glucose since the FAD-GDH has the substrate specificity to glucose that is approximately equal to that of PQQ-GDH [0143], which clearly shows that it is known in the art that FAD and PQQ are interchangeable as coenzyme for glucose dehydrogenase.  The Applicants did not provide any evidence to show otherwise.  
Based on the Brown declaration, the Applicants further argued that it is difficult to produce the claimed mediator and it is not possible to predict how stable an enzyme (e.g. FAD and/or PQQ) will be in the presence of a compound to which it has not been exposed and/or how a compound will react with an enzyme to which it has never before been exposed (pages 9-10 of the Remarks).  The argument is not persuasive because Vreeke already demonstrates that glucose dehydrogenase enzyme and the FAD and PQQ coenzymes are stable with the disclosed phenothiazine mediator variations.  It is worth pointing out that paragraph [0034] of Vreeke shows a multitude of phenothiazine mediator variations, including those that have multiple R groups at the phenylimino portion of the molecule.  Vreeke discloses some phenothiazine mediator variations with different R groups or the same R groups at the phenylimino portion of the molecule.  Therefore, the preponderance of evidence indicates that the glucose dehydrogenase enzyme and the FAD and PQQ coenzymes would be stable with the claimed phenothiazine mediator variation.
The Applicants further argued that it would require undue experimentation and exhaustive testing and formulation work to determine the enzyme stability and activity in the presence of the previously untried mediators and other new components and concentrations thereof and the inventors have obtained the unpredictable results with regard to increased assay precision, thermal stability, and maximum kinetic performance (page 10 of the Remarks).  The argument with respect to the unpredictable results is not persuasive because the alleged unpredictable results do not commensurate with the scope of the claim, particularly claim 1.
The Applicants further cited paragraph 12 of the Brown declaration in arguing that one cannot assume that merely switching enzyme cofactors is a straightforward means of reducing a biosensor concept to practice based on the exhibits B, C and D cited in the Brown declaration.  The argument is not persuasive because Nakayama already discloses that either PQQ-GDH or FAD-GDH for the determination of glucose since the FAD-GDH has the substrate specificity to glucose that is approximately equal to that of PQQ-GDH [0143].  The disclosure of Frias, Ex. C, is not applicable to current situation because the responses of FAD-GDH and PQQ-GDH are affected by the presence of nonglucose sugars, such as maltose and galactose that are not present in current situation.  Additionally, the Igarashi reference, Ex. B, and the Dominguez reference, Ex. D, do not show any evidence regarding FAD-GDH; therefore, it is unclear as to how it is applicable to current situation.  
With regard to citation of Bloczynski by the Applicants in stating that the characteristics and workability of a biosensor having a previously untested mediator structure cannot be readily predicted (pages 10-11 of the Remarks), the citation and the accompanying discussion are appreciated; however, they are not persuasive because the matter at hand here is whether the claimed mediator is obvious based on the teaching of Vreeke.  The preponderance of evidence indicates that it is and the resulting mediator, based on the teaching of Vreeke, would be structurally capable of acting as a mediator for the purpose of glucose detection in conjunction with glucose dehydrogenase enzyme.  As to the question of how effective the claimed mediator would be at functioning as a mediator in glucose detection, it is irrelevant to the claimed subject matter.  
The Applicants further argued that there is no motivation, teaching, or suggestion to combine the applied portions of Vreeke, Miyazaki and Su as proposed by the Office Action (page 12 of the Remarks).  The argument is not persuasive because the rejection of claim 1 above includes motivation for combining each of the reference.
The Applicants further argued that the combination of Vreeke, Miyazaki and Su is based on improper hindsight reasoning.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In instant situation, the combination is based on teaching and motivation discussed by the prior art and does not include knowledge gleaned only from the Applicants’ disclosure; therefore, such reconstruction is proper.
For the reasons above, Examiner maintains the position that claims 1-2, 4, 6-11, 22, 25 and 28-38 are obvious based on the above references.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118.  The examiner can normally be reached on Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        04/27/2021